Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 08/12/2021 is entered.
	Claims 26-28 are newly added.
Claims 1, 2, 3, 6, 9, 15, 18, 20-23, and 26-28 are pending.
Claims 20-22 are withdrawn to non-elected subject matter.
Claims 1, 2, 3, 6, 9, 15, 18, 23, and 26-28 are examined in this office action.
Objection to Color Drawings/Specification

MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Until a color drawings petition has been filed and granted, the color drawings or color photographs are being objected to as being improper. Unless Applicant’s renewed petition of 8/12/2021 is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings. Unless Applicant’s renewed petition of 8/12/2021 is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 

Response to Amendment
Rejections made in a previous office action and not repeated in this office action are withdrawn in view of the Applicants’ Amendment to the Claims filed on 08/12/2021.
Priority
This US 16/346,569 filed on 05/01/2019 is a 371 of PCT/US17/59549 filed on 11/01/2017 which claim US priority benefit of US Provisionals 62/428,010 filed on 11/30/2016 and 62/416,401 filed on 11/02/2016.
Claim Objections
Claims 15, 18, and 27-28 are objected to because of the following informalities:  
  For improved clarity, claim 15 should include the term “to” after “proximate”.  Appropriate correction is required.
For improved clarity, claim 18 should recite “engineered guide RNA sequence”.
For improved clarity, claim 23 should recite “engineered guide RNA sequence”.
For improved clarity, claim 26 should recite “engineered guide RNA sequence”.
For improved clarity, new claims 27-28 should remove one of the redundant terms: “has” or “includes” (line 2).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – new grounds necessitated by amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the phrase: “a reverse transcription primer docking site sequence which does not naturally exist in the guide RNA scaffold sequence”.  It is unclear what is intended by this phrase.  Is this limitation intending to require that the “guide RNA scaffold sequence” is a naturally occurring structure except for the primer docking site sequence?  Specifically, does the term “naturally exist” intend to refer to gRNA structures found naturally complexed to Cas protein in bacteria?  This interpretation corresponds to the instant specification in Para 0044, last line:
the guide is often presented in a so-called sgRNA (single guide RNA), wherein the two natural Cas9 RNA cofactors (gRNA, i.e. spacer and tracr mate sequence and tracrRNA) are fused via an engineered loop or linker.

 However, this reference in the instant specification appears to be the only reference to naturally occurring gRNA in the specification and does not appear to be the intention of the claimed embodiment.  Thus, one of ordinary skill in the art would not be able to determine the metes and bounds of the claim as presently written.
Claims 2, 3, 6, 9, 15, 18, 23, and 26-28 are indefinite for the same reason because they depend upon claim 1 and are not remedial.
Further, claim 2 recites the limitation "the native guide RNA scaffold sequence" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a native guide RNA scaffold sequence.  Further, the instant 
Further, claim 3 recites the limitation "the native guide RNA scaffold sequence" in lines 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a native guide RNA scaffold sequence. 
 Further, claim 6 recites the limitation "the native guide RNA scaffold sequence" in lines 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a native guide RNA scaffold sequence. 
Further, claim 9 recites the limitation "the native guide RNA scaffold sequence" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a native guide RNA scaffold sequence. 
26 recites the limitation "the native guide RNA scaffold sequence" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a native guide RNA scaffold sequence. 
Conclusion
No claims allowed.
The closest art is the journal article by Kalhor, Mali, and Church entitled “Rapidly evolving homing CRISPR barcodes” (bioRxiv pages published online May 27, 2016). (For example, Reference FIG 4).  However, this art does not quality as prior art because it is the inventor’s own work and is not by others.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636